Citation Nr: 0303245	
Decision Date: 02/25/03    Archive Date: 03/05/03	

DOCKET NO.  95-37 171A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, based on an initial determination. 

2.  Entitlement to an evaluation in excess of 10 percent for 
right patellar tendonitis, based on an initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1994, November 1996, and December 1996 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

This case was previously before the Board in December 1998, 
at which time it was remanded for additional development.  
Following return of the veteran's case to the Board, it was 
determined that additional development was still required 
regarding the issues of increased evaluations for the 
veteran's service-connected right patellar tendonitis and 
hemorrhoids.  Accordingly, in August 2002, the Board sought 
additional evidence in the form of VA and private inpatient 
and outpatient treatment records, as well as additional VA 
examinations.  The case is before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Hemorrhoids are presently characterized by the presence 
of probable internal hemorrhoids, with occasional prolapse, 
but no documented evidence of persistent bleeding productive 
of secondary anemia, or fissures.  

2.  Right patellar tendonitis is currently productive of no 
more than slight impairment of the knee, with pain on 
resisted extension, and mild patellofemoral crepitus, but no 
instability.  

3.  The veteran, without good cause, failed to report for VA 
examinations scheduled in conjunction with his claims for 
increased ratings.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. §§ 3.655, 4.114, and Part 4, Diagnostic 
Code 7336 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for right patellar tendonitis have not been met. 38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 3.655 and Part 4,  
Diagnostic Codes 5003, 5024, 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a decision of October 1994, the RO granted service 
connection (and respective noncompensable evaluations) for 
right patellar tendonitis and the residuals of hemorrhoid 
surgery, effective from October 1, 1994, the day following 
his separation from service.  

An October 1994 VA outpatient treatment record shows 
treatment for hemorrhoids.  A physical examination conducted 
at that time showed evidence of a small hemorrhoid, but no 
protrusion.  The pertinent diagnosis was hemorrhoids.  

During the course of VA outpatient treatment in mid-March 
1996, the veteran gave a long history of hemorrhoid problems, 
consisting primarily of occasional episodes of a little 
bright red blood, but no significant pain.  He had, in the 
past, undergone hemorrhoid surgery, apparently for problems 
with protrusion and prolapse, which he no longer had.  The 
pertinent diagnosis was history of hemorrhoids. 

On VA general medical examination in early April 1996, the 
veteran complained of intermittent rectal pain and bleeding.  
He had received a diagnosis in the past of severe 
hemorrhoids.  Currently, he was using sitz baths for his 
hemorrhoids.  The remainder of his past medical history was 
unremarkable, with the exception of hemorrhoid surgery in 
March 1994.  On rectal examination, there was evidence of 
visible prolapsing hemorrhoids.  His rectum was extremely 
tender on examination.  Musculoskeletal examination revealed 
crepitus with movement of the right knee.  The pertinent 
diagnoses were prolapsing hemorrhoids, which, during an acute 
exacerbation, would impair the veteran's ability to sit or 
perform his duties at work; and osteoarthritis of the right 
knee.  

On VA orthopedic examination, conducted in April 1996, the 
veteran gave a history of an injury to his right knee during 
a basketball game in 1976 or 1977.  At that time, he received 
treatment in the form of medication and rest.  He stated that 
he had experienced recurrences of knee pain, which had been 
treated with nonsteroidal anti-inflammatory medication.  
Currently, he experienced difficulty with stooping and 
kneeling, as well as with recurrent popping and cracking in 
his knee.  He denied any problems with locking or a feeling 
of instability.  He was unable to describe whether he 
experienced difficulty with stairs, as he did not often use 
stairs.  On physical examination, there was no evidence of 
any effusion of the right knee.  The patellofemoral joint 
glided without difficulty in the trochlear grove, and there 
was no apprehension sign.  The medial joint line was slightly 
tender to palpation, though the lateral joint line was 
nontender.  Range of motion of the veteran's right knee was 
full and painless.  The pinch test was negative, as was 
McMurray's test.  The Lachman and anterior drawer tests 
showed a good end point, with less than 1 cm. of excursion.  
Resisted extension of the right knee was painful, and there 
was evidence of mild patellofemoral crepitus, which was 
tender.  The patellar tendon was tender in the middle one-
third, though there was no palpable defect in the middle one-
third of the patellar tendon.  The aforementioned tenderness 
in the middle one-third of the patellar tendon was somewhat 
increased with resisted extension of the knee.  

Radiographic studies of the right knee showed no evidence of 
any fracture, dislocation, or other bone or joint 
abnormality.  The suprapatellar fad pad, was questionably 
depressed.  The pertinent diagnosis was probable mild 
patellar tendonitis of the right knee, with early 
patellofemoral joint arthritis, and possible very mild medial 
joint arthritis.  The examiner noted that this did not 
apparently interfere with the veteran's current occupation or 
his activities of daily living.  However, in previous 
occupations, it did limit the veteran with stooping and 
bending.  The examiner opined that it was "likely" that 
descending stairs would be quite painful for the veteran, 
though he did not report this symptom at the present time.  

During the course of VA outpatient treatment in June 1996, 
the veteran complained of frequent red blood following a 
bowel movement, in conjunction with apparent frequent 
protrusion of hemorrhoids.  He had undergone surgery two 
years earlier, which was effective for the better part of a 
year, though currently, the problem was had returned.  The 
veteran stated that he had only a few bowel movements a week.  
Physical examination of the anal area showed nothing on 
external examination.  Internally, scar tissue was felt in 
the posterior region, and a small internal hemorrhoid was 
palpated on the left.  The pertinent diagnosis was probable 
internal hemorrhoids with occasional prolapse.  

During the course of an RO hearing in August 1996, the 
veteran offered testimony regarding the current severity of 
his service-connected hemorrhoids and right patellar 
tendonitis.  

In a decision of November 1996, the RO granted respective 10 
percent evaluations for the veteran's service-connected right 
patellar tendonitis and hemorrhoids, effective from October 
1, 1994, the date of receipt of his claim for increase.  

In correspondence of November 2002, the RO informed the 
veteran that the Board was developing additional evidence 
concerning his appeal for increased evaluations for service-
connected right patellar tendonitis and hemorrhoids.  He was 
informed that a request had been made to schedule him for a 
VA examination, and that he would be notified when and where 
to report.  He was instructed that it was important to his 
appeal that he report for his scheduled examination, and that 
should he fail to report for his examination, his appeal 
might be denied.  

Pertinent evidence of record is to the effect that the 
veteran failed to report for a number of VA examinations 
scheduled in November 2002.  

Analysis

In the case at hand, service connection and initial 
noncompensable evaluations for right patellar tendonitis and 
the residuals of hemorrhoid surgery were granted by a rating 
decision of October 1994.  The veteran voiced his 
disagreement with that decision, with the result that, in a 
decision of November 1996, the RO granted respective 10 
percent evaluations for the veteran's service-connected right 
knee tendonitis and hemorrhoids, effective from October 1, 
1994, the day following his separation from service.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. Part 4 (2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
United States Court of Appeals for Veterans Claims also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

Regarding the veteran's claim for an increased evaluation for 
service-connected hemorrhoids, the Board observes that, 
effective July 2, 2001, the schedular criteria for the 
evaluation of service-connected digestive system disorders 
underwent revision.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the old or 
amended version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected hemorrhoids be 
evaluated under the pertinent regulations effective both 
before and after the July 2, 2001 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).  
However, in the case at hand, that portion of the regulations 
governing the veteran's claim for an increased evaluation has 
undergone no substantive change.  Accordingly, application of 
either the old or amended version of the regulations will 
produce an identical result. 

In that regard, at the time of a VA general medical 
examination in April 1996, the veteran complained of 
"intermittent" rectal pain and bleeding.  Rectal examination 
revealed the presence of visible prolapsing hemorrhoids, 
accompanied by "extreme tenderness" on examination.  However, 
on subsequent VA outpatient treatment in June 1996, external 
examination of the anal area showed nothing in particular.  
Further examination revealed only a small internal hemorrhoid 
on the left.  

The 10 percent evaluation currently in effect contemplates 
the presence of large or thrombotic, irreducible internal or 
external hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation, 
requires the presence of persistent bleeding with secondary 
anemia, or anal fissures.  38 C.F.R. § 4.114 and Part 4, Code 
7336 (2002).  

As is clear from the above, the veteran's presenting 
symptomatology warrants no more than a 10 percent evaluation.  
While it is true that, at present, the veteran continues to 
experience various problems, there is no indication that, as 
a result of the hemorrhoids, he experiences persistent 
bleeding productive of secondary anemia, or anal fissures.  
Under such circumstances, the 10 percent evaluation currently 
in effect is appropriate, and an increased rating is not 
warranted.  

Turning to the issue of an increased evaluation for service-
connected right patellar tendonitis, the Board observes that, 
while on VA general medical examination in April 1996, the 
veteran received a diagnosis of osteoarthritis of the right 
knee, radiographic studies conducted at that time failed to 
show any evidence of arthritis.  An orthopedic examination 
conducted in conjunction with the general medical examination 
showed no evidence of any effusion of the right knee, and no 
apprehension sign.  While the medial and lateral joint lines 
were somewhat tender, range of motion of the right knee was 
full and painless.  Both the pinch and McMurray tests were 
described as negative, with Lachman's and anterior drawer 
testing showing a good end point, with less than 1 centimeter 
of excursion.  The clinical assessment was of probable mild 
right knee patellar tendonitis, with early patellofemoral 
joint arthritis, and possible, very mild, medial joint 
arthritis, which, it was felt, did not interfere with the 
veteran's occupation or activities of daily living.  

Based on a review of the veteran's file, it would appear that 
the right patellar tendonitis has been rated as for 
tenosynovitis.  That disability is to be rated as arthritis 
on the basis of limitation of motion of the affected part or 
parts.  38 C.F.R. § 4.71a, Codes 5003, 5024 (2002).  However, 
in the case at hand, it is clear that the veteran suffers no 
limitation of motion of his service-connected right knee.  
Nor is it entirely clear, based on radiographic studies, that 
the veteran suffers from arthritis, degenerative or 
otherwise, in his right knee.  Nonetheless, a 10 percent 
evaluation has been assigned for service-connected right 
patellar tendonitis.  That evaluation reasonably contemplates 
the presence of a slight impairment of the knee, to include 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation would require the presence of moderate knee 
impairment, once again, including recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a and Part 4, Code 5257 
(2002).  

Under the above circumstances, the Board is of the opinion 
that the 10 percent evaluation currently in effect for the 
right patellar tendonitis is appropriate, and that an 
increased rating is not warranted.  This is particularly the 
case given the recent clinical evidence of a full, painless 
range of motion of the right knee.  At present, there exists 
no evidence that, he experiences any instability of his right 
knee.  In point of fact, during the course of a personal 
hearing in August 1996, the veteran testified that his knee 
had never "gone out" on him.  See Transcript, p. 9.  
Accordingly, the veteran's claim for an increased evaluation 
must be denied.  

The Board observes that, in November 2002, the veteran was 
scheduled for various VA examinations in order to more 
accurately determine the current severity of his service-
connected hemorrhoids and right patellar tendonitis.  
However, pertinent evidence of record is to the effect that 
the veteran failed to report for any of those examinations.  
Pursuant to applicable law and regulation, when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination in conjunction 
with a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2002).  The Board, in attempting to afford 
the veteran full due process of law, has chosen not to 
strictly construe the provisions of this regulation.  
Nonetheless, an evaluation of the veteran's claims on the 
merits fails to support his claims for increased ratings.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claims.  To that 
end, in correspondence of April 2001, the veteran was 
informed of the VA's obligations under the new Act, and given 
the opportunity to provide information necessary to obtain 
any evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  


ORDER

An evaluation in excess of 10 percent for hemorrhoids is 
denied.  

An evaluation in excess of 10 percent for right patellar 
tendonitis is denied.  



                       
____________________________________________
	Renee M. Pelletier
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

